COXE, Circuit Judge.
I dissent upon the ground that it cannot be said, as matter of law, that the conceded error in admitting the Hajduk deposition was not prejudical to the plaintiff.
The negligence of Vagasxki and of the defendant are questions of fact, and siioukl be submitted to a jury upon competent evidence.
Whet effect the reading by the defendant of testimony taken on behalf of the plaintiff may have had upon the jury we do not know. That it influenced the jury unfavorably to the plaintiff may reasonably i>e inferred.
The plaintiff is entitled to a new trial.